DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4, 8, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 1 contains the limitations “measurement image generator”,  “correction data generator” and “display unevenness corrector” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “generator, corrector” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

Claims 1-3, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Murase (US Publication 2014/0232625) in view of Kim (US Publication 2019/0287443).
Regarding independent claim 1, Murase teaches an image processing system that measures a measurement image shown on a display by a measuring instrument and corrects display unevenness of the display on the basis of a measured value ([0043]), the image processing system comprising:
a measurement image generator that generates the measurement image in which .... images is arranged,  (Murase teaches of having a test pattern generation apparatus, 8 (Fig. 1) located in a correction data generation system having a control unit, which creates a measurement image (test pattern) [0045]);
a correction data generator that generates correction data used to correct the display unevenness on the basis of the measured value that is acquired by measuring the measurement image generated by the measurement image generator by using the measuring instrument; and (Murase further teaches of having an image quality adjustment circuit which correct an image signal input to the display to correct display unevenness ([0043] and is based on the captured image from a camera of the display panel, which displays the test pattern ([0002, 0009]));
a display unevenness corrector that corrects an input gradation on the basis of the correction data generated by the correction data generator (Murase teaches of correcting image data and display unevenness via an image quality adjustment apparatus, 4 based on the information from the correction data generator ([0043]));
Although Murase teaches of using test patterns (unit images) and arranging the images on the display, Murase does not explicitly teach:
...a plurality of rectangular unit images is arranged, each of the unit images being configured by arranging a plurality of gradation images in a first direction;
However, in the same field of endeavor, Kim discloses of providing a plurality of rectangular unit images, wherein each unit images arranged in a plurality of gradation images in a first direction.  See Figs. 2-4 and corresponding paragraphs.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the unit images (test patterns) of Murase which is used to remove display unevenness; to include the feature of having a plurality of rectangular unit images is arranged, each of the unit images being configured by arranging a plurality of gradation images in a first direction, as disclosed by Lee to removing afterimages and flicker ([0029]).
Regarding dependent claim 2, Murase, as modified by Lee, discloses the image processing system according to claim 1, wherein:
the measurement image generator arranges the unit images according to a display characteristic of the display and thereby generates the measurement image (Lee, as illustrated in Figs. 2-4, arranges unit in differing degrees of gradation which are display characteristics of the display).
Regarding dependent claim 3, Murase, as modified by Lee, discloses the image processing system according to claim 2, wherein:
the measurement image generator arranges the unit images and generates the measurement image such that the first direction of the unit image arranged in a periphery of a display screen of the display is parallel to the periphery of the display screen (See Figs. 2-4 of Lee).
Claim 11 has similar limitations to claim 1 and is rejected in the same manner using the same combination of references.  In addition, claim 11 recites one or a plurality of processors (Both Murase and Lee disclose of having control circuits which process/control/instruct the operation of an image processing method).
Claim 12 has similar limitations to claim 1 and is rejected in the same manner using the same combination of references.  In addition, claim 12 recites A non-transitory storage medium storing an image processing program that measures a measurement image shown on a display by a measuring instrument and corrects display unevenness of the display on the basis of a measured value, the image processing program causing one or a plurality of processors to execute: (Both Murase and Lee disclose of having control circuits which process/control/instruct the operation of an image processing method and both have storage mediums used for performing the recited method (Murase, Fig. 1, Lee, Fig. 1).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Murase (US Publication 2014/0232625) in view of Kim (US Publication 2019/0287443) and in further view of Takahashi (US Publication 2010/0201705).
Regarding dependent claim 5, Murase, as modified by Lee, discloses the image processing system according to claim 1, wherein
the measurement image generator arranges a first unit image in which the plurality of the gradation images has gray gradations and a second unit image in which the plurality of the gradation images has color gradations, and thereby generates the measurement image (Lee illustrates in Figs. 3 and 4 of providing gray gradations and a color bar in a first or second unit image and provides the images as part of the measurement image (test pattern)).
Although the combination of Murase and Lee disclose a color bar, they do not explicitly disclose:
...color gradations
However, in the field of displaying a color bar, Takahashi illustrates in Fig. 5 and describes in [0069] of providing a gradation color bar. The gradation color bar can comprise the colors red, green and blue and their gradations.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the color bar of Murase and Lee; to include feature of having a color bar displayed as a gradation color bar, as disclosed by Takahashi to provide a special image from an inputted image ([0001]).
Regarding dependent claim 6, Murase, as modified by Lee and Takahashi, discloses the image processing system according to claim 5, wherein:
the second unit image includes an R unit image, an R value of which is shifted with respect to the gray gradation, a G unit image, a G value of which is shifted with respect to the gray gradation, and a B unit image, a B value of which is shifted with respect to the gray gradation, and (See combined teachings of Murase, Lee and Takahashi and more specifically, the teachings of Takahashi in [0069]);
the measurement image generator arranges the R unit image, the G unit image, and the B unit image around the first unit image and thereby generates the measurement image (Lee illustrates the ability of mixing different test image types in Figs. 3 and 4 including the use of a color bar and grey gradation images.  Therefore, providing the color bar of Takahashi with the known ability of being able to combine different test images together provides an R unit image, the G unit image, and the B unit image around the first unit image and thereby generates the measurement image and is therefore obvious).
Regarding dependent claim 7, Murase, as modified by Lee, discloses the image processing system according to claim 1, wherein
the measurement image generator divides the unit image into two by a division line extending in the first direction, arranging a first division unit image in which the plurality of the gradation images in a first region has gray gradations and a second division unit image in which the plurality of the gradation images in a second region has color...., and thereby generates the measurement image (Lee illustrates in Fig. 3 of dividing a unit image into a top and bottom image by a division line in a first direction.  The first test pattern illustrates a gray gradation and a second test pattern illustrates a color bar.  Furthermore, Lee indicates that the ability of mixing different test images using gray gradation images and a color bar image. Therefore, providing the color bar of Takahashi with the known ability of being able to combine different test images together provides an arranging a first division unit image in which the plurality of the gradation images in a first region has gray gradations and a second division unit image in which the plurality of the gradation images in a second region has color, as the mixing of images in a unit image is obvious and mixing of different groups of the images taught by Lee would be obvious variants to one of ordinary skill in the art).
Although the combination of Murase and Lee disclose a color bar, they do not explicitly disclose:
... color gradations
However, in the field of displaying a color bar, Takahashi illustrates in Fig. 5 and describes in [0069] of providing a gradation color bar. The gradation color bar can comprise the colors red, green and blue and their gradations.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the color bar of Murase and Lee; to include feature of having a color bar displayed as a gradation color bar, as disclosed by Takahashi to provide a special image from an inputted image ([0001]).
Regarding dependent claim 8, Murase, as modified by Lee and Takahashi, discloses the image processing system according to claim 7, wherein:
the second division unit image includes an R division unit image, an R value of which is shifted with respect to the gray gradation, a G division unit image, a G value of which is shifted with respect to the gray gradation, and a B division unit image, a B value of which is shifted with respect to the gray gradation, and
the measurement image generator alternately arranges the unit image including the first division unit image and the R division unit image and the unit image including the first division unit image and the G division unit image, also alternately arranges the unit image including the first division unit image and the R division unit image and the unit image including the first division unit image and the B division unit image, and thereby generates the measurement image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHAD M DICKE/Primary Examiner, Art Unit 2693